DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, Figure 5 in the reply filed on December 15, 2020 is acknowledged. Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species A and C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 15, 2020.
Claims 1-7 and 14-15 are examined.
Drawings
The drawings filed on April 12, 2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Items 57 – 61 are described as pumps in the Specification section but are drawn using conventional symbols for valves. Known devices should be illustrated by symbols which have a universally recognized conventional meaning and are generally accepted in the art (37 C.F.R 1.84 (n)).
Appropriate correction is required.

the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels.  
The drawings are objected to under 35 CFR 1.83 because the numerals associated with the boxes are not indicative as to what said symbol represents. Applicant is required to label in words the function of said rectangles, such that a reader would be appraised of their function without having to read the entire specification in order to figure it out. Examples of clearly labeled block diagrams may be found in the following US PGPubs: 2016/0076461, 2015/0330869, 2015/0251766, 2015/0128597.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0013], line 3, reads “an normal.” It should read “a normal.”
Appropriate correction is required.
Claim Objections
Claim 6 objected to because of the following informalities:  It is believed that it has to be dependent on claim 2, not on claim 1.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the following paragraph could not be construed, and it is incomprehensible because, inter alia, multiple sequential recitations of “and/or”:

    PNG
    media_image1.png
    325
    935
    media_image1.png
    Greyscale


An attempt was made to map the metes and bounds of the claims, and the following matrix is believed to illustrate the failure to particularly point out and distinctly claim what is claimed. Notice in particular the legend at the bottom of the matrix:
Oil Circuits
1st
2nd
3rd

EOFR I
v
v
v

EOFR II
x
v
v


x
x
v

DOOV I
v
v
v

DOOV II
x
v
v

DOOV III
x
x
v

BOFR
x
x
v

LOV
x
x
v

GFOV
x
x
v











EOFR
Exceeding Oil Flow Rate

DOOV
Deviating One Operational Value
BOFR
Below Oil Flow Rate

LOV
Less than Operational Value

GFOV
Greater than a Further Operational Value


For example, the first three lines of the matrix indicate that all three oil circuits can be operational, or only circuits 2 and 3, or only circuit 3, all simultaneously. The construction of the claims becomes even more difficult, when all the possible operations of the oil circuits may unlikely occur simultaneously. 
In the same paragraph, the predefined flow rate is unclear and appears to de undefined in the specification.

In the same paragraph, the “predefined oil flow rate” and “deviating” are vague and indefinite, even when read in light of the specification, because it is impossible to ascertain in what sense they limit the metes and bounds of claim. For this reason, these limitations are also rejected under 35 USC 112a, for lack of Written Description.
Claim 7 is rejected under 35 USC 112b for the following reasons:
It is unclear whether the recitation “oil can be directed” is optional. Applicant is asked to review the last two lines of the claims, following the word “can” for clarity and accuracy, in particular, whether the recitation “as soon as” is limiting the claim in the sense that Applicant intended it to be, because there appears to be no limitation in the technical sense why oil should not be fed into the oil reservoir by the two oil circuits under all circumstance.
In the first three lines of the claim, oil appears to be conducted into the gearbox via all three oil circuits, however line 2 of the claim recites once “into the gear box” and 
Conclusion
In light of the major deficiencies under 35 USC 112, in particular under 35 USC112b, see the table above, the claims could not be construed, and prior art could not applied. However, to the extent that the claims could be vaguely assumed to be understood, a search was performed, and the references cited on the attached Form PTO-892 – Notice of References Cited, are considered pertinent to applicant's disclosure. All the references cited have more than one oil circuit, and duplication of oil circuits for additional safety and reliability enhancement may have been obvious before the filing date of the present application. 
  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO TOSHIHARU IGUE whose telephone number is 303-297-4389.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached at 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERTO TOSHIHARU IGUE/Examiner, Art Unit 3741     

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741